Name: Commission Regulation (EEC) No 1701/78 of 19 July 1978 amending Regulation (EEC) No 1985/74 laying down detailed rules of application for the fixing of reference prices and free-at-frontier prices for carp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/ 14 Official Journal of the European Communities 20 . 7 . 78 COMMISSION REGULATION (EEC) No 1701 /78 of 19 July 1978 amending Regulation (EEC) No 1985/74 laying down detailed rules of applica ­ tion for the fixing of reference prices and free-at-frontier prices for carp THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( l ), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 20 (5) thereof, Whereas Article 20 ( 1 ) of the said Regulation provides inter alia that reference prices for carp may be fixed at different levels during periods to be determined within each marketing year according to seasonal fluc ­ tuations in prices ; Whereas these periods were fixed by Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of application for the fixing of reference prices and free-at-frontier prices for carp (3) ; Whereas information available shows that there has been a change in production and marketing ; whereas the periods within the marketing year should there ­ fore be adapted to this situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 1985/74 is hereby amended to read as follows : 'Article 3 A reference price shall be fixed for carp :  for the period 1 August to 30 November,  for the period running from 1 December of one year to 31 July of the following year.' Article 2 This Regulation shall enter into force on 1 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 20 , 28 . 1 . 1976, p . 1 . ( : ) OJ No L 303 , 28 . 11 . 1977, p . 1 . ( 3 ) OJ No L 207 , 29 . 7 . 1974, p . 30 .